t c no united_states tax_court robert j merlo petitioner v commissioner of internal revenue respondent docket no filed date p exercised incentive stock_options on date acquiring big_number shares of e stock as a result under sec_55 sec_56 and sec_83 p was required to include dollar_figure the spread between the exercise price and the fair_market_value of the shares of e stock on the date of exercise in his alternative_minimum_taxable_income in instead p included only dollar_figure the spread between the exercise price and the fair_market_value of the shares of e stock on date in e filed for bankruptcy and p’s shares of e stock became worthless under sec_165 p realized a capital_loss for alternative_minimum_tax purposes of dollar_figure in r determined a deficiency of dollar_figure in p’s federal_income_tax p maintains that the capital_loss limitations of sec_1211 and sec_1212 do not apply for purposes of the alternative_minimum_tax as a result p argues that he may use his capital losses realized in to reduce his alternative_minimum_taxable_income in held the capital_loss limitations of sec_1211 and sec_1212 apply for purposes of calculating alternative_minimum_taxable_income held further p’s capital losses realized in do not create an atnol that can be carried back to reduce his alternative_minimum_taxable_income in don paul badgley brian g isaacson and duncan c turner for petitioner julie l payne and kirk m paxson for respondent opinion haines judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for the years and respectively after concessions the issues for decision are whether the capital_loss limitations of sec_1211 and sec_1212 apply to the calculation of alternative_minimum_taxable_income amti and whether petitioner concedes respondent’s disallowance of a loss of dollar_figure claimed on schedule e supplemental income and loss in and respondent’s allowance of additional itemized_deductions of dollar_figure in petitioner may use capital losses realized in to reduce his amti in background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in dallas texas during and petitioner was employed by service metrics inc smi on date petitioner was named vice president of marketing for smi on date petitioner and smi entered into a stock_option agreement smi stock_option agreement in which smi granted petitioner options to purchase big_number shares of smi common_stock with an exercise price of cents per share the stock_options granted to petitioner qualified as incentive stock_options isos under sec_422 on date petitioner entered into an employment agreement with exodus communications inc exodus on date exodus acquired smi as a result exodus converted petitioner’s options to purchase shares of smi common_stock to options to purchase shares of exodus common_stock unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar on date petitioner exercised an option to purchase big_number shares of exodus common_stock pincite cents per share for a total exercise price of dollar_figure the price of the optioned stock on the nasdaq on date was dollar_figure25 per share for a total fair_market_value of dollar_figure on the date of exercise petitioner was not a dealer_in_securities but instead was acting as an investor when he exercised the isos exodus filed for bankruptcy on date in a press release dated date exodus announced that the company’s common_stock had no value petitioner’s shares of exodus stock were worthless as a result of exodus’s bankruptcy petitioner timely filed a federal_income_tax return for on the return petitioner reported dollar_figure in wages dollar_figure in taxable interest dollar_figure in dividends and dollar_figure in capital_gain for total income of dollar_figure petitioner claimed itemized_deductions of dollar_figure and reported taxable_income of dollar_figure and regular_tax_liability of dollar_figure petitioner also reported alternative_minimum_tax amt liability of dollar_figure for a total_tax of dollar_figure attached to petitioner’s tax_return was form_6251 alternative minimum tax--individuals on line petitioner reported excess amti over regular_tax income of dollar_figure as a result of his exercise of the exodus isos instead of using the spread between the exercise price and the fair_market_value of the exodus shares on the date of exercise date petitioner used the fair_market_value of the exodus shares on date to calculate the excess amti petitioner reported amti of dollar_figure and tentative_minimum_tax tmt of dollar_figure by subtracting his regular_tax from the tmt petitioner calculated an amt of dollar_figure petitioner did not report an alternative_tax net_operating_loss atnol or amt nol deduction on form_6251 on date respondent sent a notice_of_deficiency to petitioner respondent determined that petitioner was required to use the fair_market_value of the exodus shares on the date of exercise date instead of their value on the date reported by petitioner date to calculate his amti as a result respondent increased petitioner’s amti from dollar_figure to dollar_figure his amt from dollar_figure to dollar_figure and his total_tax from dollar_figure to dollar_figure accordingly petitioner used the date fair_market_value on the basis of proposed_legislation that would have allowed taxpayers to use the fair_market_value of shares on date instead of the fair_market_value on the date of exercise in calculating the spread between exercise price and fair_market_value see h_r 107th cong 1st sess the proposed_legislation was never enacted there is a slight discrepancy between the fair_market_value of the exodus shares as reported by respondent in the notice_of_deficiency dollar_figure per share and as stipulated by the parties dollar_figure25 per share as a result respondent’s calculations in the notice_of_deficiency are inconsistent with the facts as stipulated for purposes of consistency we continued respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for on date petitioner attempted to file an amended federal_income_tax return for on the amended_return petitioner reported a net decrease in tax of dollar_figure the change was based on the theory that under sec_83 petitioner was not required to recognize amti on the exercise of his isos because his rights to the shares of exodus stock were subject_to substantial_risk_of_forfeiture and were nontransferable respondent did not accept petitioner’s amended_return on date petitioner filed his petition with this court on date respondent filed a motion for partial summary_judgment in the motion respondent asked the court to find that petitioner’s rights to his shares of exodus stock were not subject_to a substantial_risk_of_forfeiture on date petitioner filed a cross-motion for partial summary_judgment in the motion petitioner asked the court to find that petitioner’s rights to his shares of exodus stock were subject_to a substantial_risk_of_forfeiture and were nontransferable and in the alternative petitioner i sec_4 continued hereinafter use the fair_market_value as stipulated by the parties however we direct the parties to address this discrepancy and to resolve any impact it may have on petitioner’s deficiency as part of their rule calculations entitled to atnol deductions under sec_56 and is allowed a 2-year carryback of those atnols the court issued a memorandum opinion on date ruling on the cross-motions for partial summary_judgment see merlo v commissioner tcmemo_2005_178 the court held that petitioner’s rights to his shares of exodus stock were not subject_to a substantial_risk_of_forfeiture the court further held that genuine issues of material facts existed as to whether petitioner was entitled to carry back an atnol deduction under sec_56 accordingly the court issued an order on date granting respondent’s motion and denying petitioner’s cross-motion discussion the issues in the instant case revolve around petitioner’s exercise of isos to acquire shares of exodus stock in and the impact if any the worthlessness of those shares in has on the calculation of petitioner’s amti in a the alternative_minimum_tax and its impact on the exercise of incentive stock_options generally under sec_421 a taxpayer is allowed to defer regular_tax on income resulting from the exercise of isos until the taxpayer later sells the stock however isos are treated differently in calculating the taxpayer’s amti and amt liability see sec_55 sec_56 the internal_revenue_code imposes upon taxpayers an amt in addition to all other taxes imposed by subtitle a see sec_55 the amt is imposed upon the taxpayer’s amti which is an income base broader than the base of taxable_income applicable for federal income taxes in general 118_tc_1 see also h conf rept vol ii at ii-249 1986_3_cb_1 amti is defined as the taxable_income of a taxpayer for the taxable_year determined with adjustments provided in sec_56 and sec_58 and increased by the amount of items of tax preference described in sec_57 sec_55 as applicable to the instant case for purposes of computing a taxpayer’s amti sec_56 provides that sec_421 shall not apply to the transfer of stock acquired pursuant to the exercise of an iso as defined by sec_422 therefore under the amt rules shares of stock acquired pursuant to the exercise of an iso are treated as shares of stock acquired pursuant to a nonqualified_stock_option nso under sec_83 see sec_56 sec_1_83-7 income_tax regs see also 124_tc_165 under sec_83 a taxpayer generally must recognize income when he exercises an nso to the extent that the fair_market_value of the shares of stock transferred to him exceeds the price he pays at the time he exercises the option so long as the taxpayer’s rights in the shares are transferable or not subject_to a substantial_risk_of_forfeiture sec_83 117_tc_237 affd 65_fedappx_508 5th cir sec_1_83-7 income_tax regs pursuant to sec_55 sec_56 and sec_83 the taxpayer is required to include this income in his amti as a result of the amt treatment of the exercise of isos the taxpayer can have two different bases in the same shares of stock the taxpayer’s regular_tax basis will be the exercise price or cost_basis see sec_1012 however for amt purposes sec_56 provides that the adjusted_basis of any stock acquired by the exercise of an iso shall be determined on the basis of the treatment prescribed by this paragraph thus the taxpayer will increase his adjusted amt basis by the amount of income included in his amti see sec_55 sec_56 sec_83 the parties stipulate that petitioner’s stock_options qualify as isos under sec_422 for regular_tax purposes sec_421 allows petitioner to defer recognition of income until he later sells the stock under sec_1012 petitioner’s regular_tax basis in the shares of exodus stock is the exercise price dollar_figure to avoid confusion between petitioner’s different bases we shall refer to petitioner’s basis for regular_tax purposes as continued however for amt purposes petitioner must include in his amti the spread between the exercise price and the fair_market_value of the shares of exodus stock on the date of exercise see sec_55 sec_56 sec_83 we find that petitioner must include dollar_figure in his amti for as a result petitioner’s adjusted amt basis in the shares of exodus stock is increased by the amount recognized to dollar_figure next we consider whether petitioner may reduce his amti in as a result of the amt capital_loss realized in b capital losses under regular_tax and alternative_minimum_tax if securities which are capital assets as defined by sec_1221 become worthless during a taxable_year any losses resulting therefrom are treated as capital losses as if a sale_or_exchange of the securities occurred on the last day of that taxable_year sec_165 sec_165 provides that capital losses are allowed only to the extent allowed in sec_1211 and sec_1212 continued his regular_tax basis and to his basis for amt purposes as his adjusted amt basis dollar_figure fair_market_value of petitioner’s shares of exodus stock on less dollar_figure total exercise price equals dollar_figure under sec_1211 noncorporate taxpayers can recognize capital losses only to the extent of capital_gains plus dollar_figure sec_1212 allows noncorporate taxpayers to carry forward unrecognized capital losses to subsequent taxable years but it does not allow such taxpayers to carry back unrecognized capital losses to prior taxable years the internal_revenue_code does not explicitly address the treatment of capital losses for amt purposes see secs and accompanying regulations the parties stipulated that petitioner is not a dealer and that he exercised the isos as an investor there is no dispute that petitioner’s shares of exodus stock are capital assets under sec_1221 because those shares became worthless in petitioner realized a capital_loss in see sec_165 petitioner’s regular_tax basis in the shares of exodus stock was dollar_figure resulting in a realized regular capital_loss of dollar_figure for married individuals filing separately dollar_figure is reduced to dollar_figure sec_1211 if the excess of capital losses over capital_gains is less than dollar_figure or dollar_figure then only that excess may be deducted sec_1211 to avoid confusion between petitioner’s capital losses we shall refer to his capital_loss for regular_tax purposes as his regular capital_loss and shall refer to his capital_loss for amt purposes as his amt capital_loss however the capital_loss limitations of sec_1211 and sec_1212 limit petitioner’s ability to recognize the regular capital_loss petitioner’s adjusted amt basis in the shares of exodus stock was dollar_figure resulting in realized amt capital_loss of dollar_figure petitioner seeks to carry back his amt capital_loss to reduce his amti in petitioner argues that the capital_loss limitations of sec_1211 and sec_1212 do not apply to his amt capital_loss for purposes of calculating his amti this court has never addressed whether the capital_loss limitations of sec_1211 and sec_1212 apply for purposes of calculating a taxpayer’s amti however sec_1_55-1 income_tax regs states except as otherwise provided by statute regulations or other published guidance issued by the commissioner all internal_revenue_code provisions that apply in determining the regular taxable_income of a taxpayer also apply in determining the alternative_minimum_taxable_income of the taxpayer we find no statute regulation or other published guidance that purports to change the treatment of capital losses for amt purposesdollar_figure see secs and accompanying regulations the effect of the capital_loss limitations of sec_1211 and sec_1212 for regular_tax purposes is not in issue and thus is not discussed in detail petitioner argues that because the instructions to line of form_6251 for do not mention sec_1211 the instructions indicate that sec_1211 does not apply for purposes continued therefore we hold that the capital_loss limitations of sec_1211 and sec_1212 apply in calculating a taxpayer’s amti see sec_1_55-1 income_tax regs see also allen v commissioner t c pincite holding that the wage-expense limitation of sec_280c applies to the calculation of amti where nothing in the sections relating to the wage-expense limitation or in the amt provisions indicates otherwise accordingly we find that petitioner cannot carry back his amt capital_loss realized in to reduce his amti in c net operating losses and alternative_tax net operating losses in an attempt to carry back his amt capital_loss petitioner argues that the amt capital_loss entitles him to an atnol deduction under sec_56 generally a taxpayer may carry back a net_operating_loss nol to the taxable years preceding the loss then forward to each of the taxable years following the lossdollar_figure sec continued of calculating petitioner’s amti we do not need to consider whether petitioner’s interpretation of the instructions is correct it is settled law that taxpayers cannot rely on informal irs instructions to justify a reporting position that is otherwise inconsistent with the controlling statutory provisions 620_f2d_153 7th cir affg tcmemo_1978_426 graham v commissioner tcmemo_1995_114 jones v commissioner tcmemo_1993_358 in the case of nols incurred in or sec_172 creates a 5-year carryback petitioner argues that he is entitled to relief from the 5-year carryback however continued b a sec_172 defines an nol as the excess of the deductions allowed by this chapter over the gross_income as modified under sec_172 in the case of a noncorporate taxpayer the amount deductible on account of capital losses shall not exceed the amount includable on account of capital_gains sec_172 sec_1_172-3 income_tax regs the effect of sec_172 is that net capital losses are excluded from the nol computation see parekh v commissioner tcmemo_1998_151 for amt purposes sec_56 provides that an atnol deduction shall be allowed in lieu of an nol deduction under sec_172 an atnol deduction is defined as the nol deduction allowable under sec_172 and is computed by taking into consideration all the adjustments to taxable_income under sec_56 and sec_58 and all the preference items under sec_57 but only to the extent that the preference items increased the nol for the year for regular_tax purposes dollar_figure sec_56 petitioner’s net regular capital_loss is excluded from computing his nol deduction see sec_172 d a sec_1_172-3 income_tax regs for amt purposes petitioner’ sec_11 continued because we conclude infra that petitioner is not entitled to an atnol petitioner’s argument is moot sec_56 also limits the amount of the allowable atnol deduction this is not in issue atnol is the same as his nol taking into consideration all the adjustments to his taxable_income under sec_56 sec_57 and sec_58 see sec_56 d no adjustments under those sections modify the exclusion of net capital losses from the nol computation under sec_172 therefore petitioner’s net amt capital_loss is excluded for purposes of calculating his atnol deduction as a result petitioner’s amt capital_loss realized in does not create an atnol that can be carried back to under sec_56 and sec_172 d petitioner’s other arguments petitioner raises various other arguments in an attempt to carry back hi sec_2001 amt capital_loss to reduce his amti petitioner’s additional arguments can be categorized into three groups arguments premised on misinterpretations and misapplications of the code sections outlined above arguments based on congressional intent and arguments based on equity and public policy as outlined above the applicable code sections do not allow petitioner to carry back his amt capital_loss and arguments misinterpreting and misapplying those sections will not be addressed individually petitioner asserts that the intent of congress in imposing an amt tax on deferral_preferences including isos was to accelerate the taxation of economic_income without creating an additional tax_liability petitioner argues that the only way to comply with congressional intent is to allow him to carry back his amt capital_loss throughout his opening brief and reply brief petitioner focuses heavily on his interpretation of congressional intent to support various arguments petitioner relies on the senate report to the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 as authority for the asserted congressional intent see s rept 1986_ 3_cb_1 petitioner does not offer a specific citation but instead cites the senate report generally the senate report addresses the amt provisions on pages id pincite c b vol pincite the senate report does not directly support petitioner’s interpretation of congressional intent and we find no language supporting an inference of such intent see id therefore we do not further consider petitioner’s arguments based on his interpretation of congressional intent petitioner also advances several policy and legal considerations essentially petitioner is arguing that under principles of equity he should be allowed to carry back his amt capital_loss to reduce his amti petitioner feels that applying the capital_loss limitations of sec_1211 and sec_1212 to the calculation of his amti results in harsh and unfair tax consequences this court has previously stated the unfortunate consequences of the amt in various circumstances have been litigated since shortly after the adoption of the amt in many different contexts literal application of the amt has led to a perceived hardship but challenges based on equity have been uniformly rejected it is not a feasible judicial undertaking to achieve global equity in taxation and if it were a feasible judicial undertaking it still would not be a proper one equity in taxation being a political rather than a jural concept the solution must be with congress speltz v commissioner t c pincite quoting 259_f3d_881 7th cir affg 114_tc_399 see also 72_f3d_938 1st cir affg tcmemo_1995_51 808_f2d_1338 9th cir affg tcmemo_1985_199 84_tc_179 83_tc_742 petitioner’s equity and public policy arguments offer no relief from the tax consequences of the amt code sections as outlined above on the basis of the above we hold that petitioner cannot carry back his amt capital_loss realized in to reduce his amti in in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
